Citation Nr: 0942445	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-33 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tonsillar cancer, to 
include as due to inservice exposure to asbestos or herbicide 
agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  


FINDING OF FACT

Tonsillar cancer is not shown to be related to the Veteran's 
military service, including inservice exposure to Agent 
Orange or asbestos.


CONCLUSION OF LAW

Tonsillar cancer was not incurred in or aggravated by active 
military service and may not be presumed to have been so 
incurred, to include as due to inservice exposure to 
herbicide agents or asbestos.  38 U.S.C.A. §§ 1101, 1110, 
1116, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for tonsillar cancer, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Prior the initial 
adjudication of the Veteran's claim, a June 2007 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).

The Veteran's service treatment records and VA treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Although VA did not provide the Veteran with a 
medical examination with regard to his claim, none was 
required in this case because there is no medical evidence of 
tonsillar cancer in service.  In addition, there is no 
competent evidence that indicates that the Veteran's current 
tonsillar cancer may be associated with active duty service, 
Agent Orange exposure, or asbestos exposure.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 
Vet. App. 79, 83-86 (2006).  There is no indication in the 
record that any other additional evidence relevant to the 
issue decided herein is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Veteran is seeking service connection for tonsillar 
cancer.  In statements and during his June 2009 hearing 
before the Board, the Veteran stated his belief that his 
tonsillar cancer was caused by herbicide exposure during 
service.  Although the Veteran stated that he was not on the 
ground in Vietnam during active duty service, and that he was 
based in the Philippines for 14 months, he testified that he 
worked on patrol boats coming out of Vietnam and that he 
believed he was exposed to Agent Orange from these boats.  He 
also testified that he believed that there was asbestos on 
the U.S.S. PIEDMONT, and that his tonsillar cancer could also 
be related to asbestos exposure.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Historically, the Veteran served in the U.S. Navy from April 
1970 to May 1972, including service in the Philippines.  His 
report of separation, Form DD 214, notes his inservice 
specialty as a barber.  It also reveals that he was awarded a 
National Defense Service Medal.

The Veteran's service treatment records are silent as to any 
complaints of or treatment for tonsillar cancer, or exposure 
to Agent Orange or asbestos.  An April 1970 entrance 
examination reflects that the Veteran's mouth and throat were 
normal.  In a report of medical history, completed at that 
time, the Veteran denied a history of ear, nose, or throat 
trouble.  A May 1972 separation examination reflects that the 
Veteran's mouth and throat were normal on examination.  The 
Veteran's service treatment records show that he served 
onboard the U.S.S. FANNING and the U.S.S. PIEDMONT.  

VA treatment records reveal that the Veteran was first 
diagnosed with tonsillar cancer in April 2007.  In March 
2007, the Veteran complained of pain in his right ear and 
being unable to open his mouth fully due to pain.  He noted 
that he felt that he had facial swelling on the right side of 
his face.  Examination revealed an indurated right tonsil 
with ulceration.  In March 2007, he underwent a right tonsil 
biopsy.  An April 2007 treatment record reveals that the 
biopsy showed squamous cell carcinoma.  The diagnosis was 
right tonsil squamous cell carcinoma, stage unknown.  VA 
treatment records from April 2007 through August 2008 reveal 
continued treatment for the Veteran's tonsil cancer.  An 
April 2007 computed tomography (CT) scan of the neck showed a 
2.5 centimeter (cm.) by 3 cm. mildly enhancing mass 
suspicious for malignancy at the right tonsillar fossa with 
lymphadenopathy in the adjoining carotid chain as well as the 
angle of the right mandible and in the lower neck posterior 
to the internal jugular vein.  In April 2007, the Veteran 
underwent a full mouth extraction of all remaining teeth and 
four quadrants of alveoloplasty.  A May 2007 treatment record 
notes a diagnosis of stage T2N2 poorly differentiated 
squamous cell carcinoma, right tonsil.  The treatment record 
also reveals that a CT scan of the neck showed a 2.5 by 3 cm. 
primary tumor in the right tonsillar fossa , a 2 cm. node 
posterior to the right jugular vein, and two 1.5 cm. nodes at 
the angle of the right mandible.  A positron emission 
tomography scan showed a hypermetabolic mass in the right 
tonsillar region, as well as a hypermetabolic lymph node in 
the right cervical chain, otherwise unremarkable.  
Thereafter, the Veteran underwent chemotherapy and radiation 
treatment.  An August 2007 treatment record reflects that a 
CT scan showed a reduction of mass to 2 by 2 cm. and a 
decrease in the size of the right lymph node.  A December 
2007 CT scan of the neck revealed further interval decrease 
to right-sided lymph nodes with all neck nodes less than 6 
millimeters (mm.), asymmetry of the level of the tonsils with 
the left side slightly more prominent showing subtle 
increased enhancement possibly related to therapy changes on 
the right side, and a stable 12 mm. left supraclavicular 
node.

In a June 2009 hearing before the Board, the Veteran 
testified that he served in the U.S. Navy from 1970 through 
1972, and that he had service aboard the U.S.S. PIEDMONT and 
was based in the Philippines for 14 months.  He reported that 
he worked on patrol boats coming out of Vietnam, and that he 
believed he was exposed to Agent Orange from the patrol 
boats.  He stated that he was not on the ground in Vietnam.  
He denied symptoms of tonsillar cancer during active duty 
service.  He reported that he was diagnosed with tonsillar 
cancer in April 2007, and that he underwent surgery, 
chemotherapy, and radiation.  The Veteran testified that he 
believed that his tonsillar cancer was due to Agent Orange 
exposure during service because he had no history of cancer 
and never smoked cigarettes or used drugs.  He noted that he 
worked as a barber after service.  He testified that he was 
never told by a doctor that his tonsillar cancer was due to 
herbicide exposure.  The Veteran also stated that he believed 
that there could have been asbestos aboard the U.S.S. 
PIEDMONT, and that his tonsillar cancer could be the result 
of asbestos exposure as well.

The Board finds that the medical evidence of record does not 
support service connection for tonsillar cancer.  There is a 
current diagnosis of tonsillar cancer.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Service treatment records are 
negative for complaints of or treatment for tonsillar cancer.  
In addition, during his June 2009 hearing before the Board, 
the Veteran stated that he had no symptoms of tonsillar 
cancer during service.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury).  

The medical evidence of record does not show that the 
Veteran's tonsillar cancer is directly related to his active 
military service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed inservice disease and current 
disability).  There is no medical evidence of record which 
relates the Veteran's tonsillar cancer to his active duty 
service.  Only independent medical evidence may be considered 
to support Board findings.  The Board may not base a decision 
on its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, there 
is no medical evidence of record linking the Veteran's 
tonsillar cancer to service or to any incident of service.  
This lack of cognizable evidence is particularly dispositive 
as the first medical evidence of record for tonsillar cancer 
was in April 2007, almost 35 years after the Veteran's period 
of service ended.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

The Veteran has also asserted that his tonsillar cancer was 
caused by exposure to Agent Orange during service.  VA 
regulations provide that if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for: 
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which VA has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630 - 
27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59232 (November 2, 1999).

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  However, the Veteran has not alleged, and 
the evidence does not show, that the Veteran served in 
Vietnam during the pertinent time period.  A June 2007 
response from the National Personnel Records Center reflects 
that there was no evidence that the Veteran served in Vietnam 
during his active duty service.  Moreover, during his June 
2009 hearing before the Board, the Veteran testified that he 
did not have service on the ground in Vietnam.  He testified 
that he served in the U.S. Navy aboard the U.S.S. PIEDMONT, 
and was based in the Philippines for 14 months.  He stated 
that his duties included working on patrol boats coming out 
of Vietnam, and he contends that he was exposed to Agent 
Orange from these patrol boats.  Accordingly, the evidence of 
record does not show that the Veteran ever served within 
Vietnam as defined by VA for the purposes of determining 
presumptive exposure to Agent Orange.  He is not therefore 
presumed under 38 U.S.C.A. § 1116(f), to have been exposed to 
herbicide agents, to include Agent Orange.  In addition, 
tonsillar cancer is not among the diseases or disorders 
eligible for presumptive service connection.  38 C.F.R. § 
3.309.  Accordingly, service connection for tonsillar cancer 
on a presumptive basis due to exposure to Agent Orange is not 
warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  However, a review of the Veteran's 
claims folders fails to reveal any medical evidence 
whatsoever linking the Veteran's tonsillar cancer to Agent 
Orange exposure during service.  Moreover, during his June 
2009 hearing before the Board, the Veteran testified that no 
doctor had ever told him that his tonsillar cancer was due to 
Agent Orange exposure.  Although the Veteran stated that he 
believed that his tonsillar cancer was due to inservice 
exposure to Agent Orange because he had no history of cancer 
and did not smoke or use drugs, as a layman, the Veteran is 
not competent to offer opinions on medical diagnosis and 
causation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

During his June 2009 hearing before the Board, the Veteran 
also asserted that his tonsillar cancer was caused by 
asbestos exposure during service.  Specifically, he noted his 
belief that he was exposed to asbestos while onboard the 
U.S.S. PIEDMONT.  VA has issued certain procedures on 
asbestos-related diseases which provide guidelines for use in 
the consideration of compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 9 (September 
29, 2006); see also McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

There is no objective evidence that the Veteran was exposed 
to asbestos in service.  Service treatment records are 
negative for asbestos-related disease or any mention of 
asbestos exposure.  The Veteran's service personnel records 
reflect that the Veteran's military duties included service 
as a barber.  There is no indication that the Veteran 
performed activities such as mining, milling, work in 
shipyards, etc., in service that would allow for the Board to 
find that there was asbestos exposure in service.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9.  Furthermore, there is no 
medical evidence that the Veteran has an asbestos-related 
disability, as the Veteran maintains a diagnosis of tonsillar 
cancer.  There is no evidence that the Veteran has cancer of 
the lungs, bronchus, gastrointestinal tract, larynx, pharynx, 
or urogenital system.  See id.  In addition, there is no 
medical evidence of record indicating that the Veteran's 
tonsillar cancer is related to asbestos exposure.  The only 
evidence in the claims file serving to link the Veteran's 
tonsillar cancer to his alleged asbestos exposure during 
service are the Veteran's own statements.  As previously 
mentioned, because the Veteran is not a physician, his 
statements are not competent evidence as to the etiology of 
any current disorder.  Jandreau, 492 F.3d 1372, 1376-77; 
Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Accordingly, service connection for tonsillar cancer, to 
include as secondary to inservice Agent Orange exposure or 
asbestos exposure, is denied.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tonsillar cancer, to include as due to 
inservice asbestos or Agent Orange exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


